
	

116 S2397 IS: Electronic Service for Effectiveness, Reduction of Violence, and Improved Court Efficiency Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2397
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Sullivan (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To authorize the Attorney General to make grants to State and Tribal courts in order to allow the
			 electronic service of certain court orders, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Electronic Service for Effectiveness, Reduction of Violence, and Improved Court Efficiency Act of 2019 or the E-SERVICE Act.
 2.Grants to State and Tribal courts to implement protection order pilot programsPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461 et seq.) is amended—
 (1)by redesignating sections 2103, 2104, and 2105 as sections 2104, 2105, and 2106, respectively; and (2)by inserting after section 2102 the following:
				
					2103.Grants to State and Tribal courts to implement protection order pilot programs
 (a)Definition of eligible entityIn this section, the term eligible entity means a State or tribal court that is part of a multidisciplinary partnership that includes, to the extent practicable—
 (1)State, tribal, or local law enforcement agency; (2)a State, tribal, or local prosecutor advocate group;
 (3)a victim service provider or State or tribal domestic violence coalition; (4)a nonprofit program or government agency with demonstrated experience in providing legal assistance or legal advice to victims of domestic violence and sexual assault;
 (5)the bar association of the applicable State or Indian Tribe; (6)the State or tribal association of court clerks;
 (7)a State, tribal, or local association of criminal defense attorneys; (8)not fewer than 2 individuals with expertise in the design and management of court case management systems and systems of integration;
 (9)not fewer than 2 State or tribal court judges with experience in— (A)the field of domestic violence; and
 (B)issuing protective orders; and (10)a judge assigned to the criminal docket of the State or tribal court.
							(b)Grants authorized
 (1)In generalIn addition to grants authorized under section 2101, the Attorney General shall make grants to eligible entities to carry out the activities described in subsection (c) of this section.
 (2)NumberThe Attorney General may award not more than 10 grants under paragraph (1). (3)AmountThe amount of a grant awarded under paragraph (1) may be not more than $1,500,000.
							(c)Mandatory activities
 (1)In generalAn eligible entity that receives a grant under this section shall use the grant funds, in consultation with the partners required under subsection (a), to—
 (A)develop and implement a program for properly and legally serving protection orders through electronic communication methods to—
 (i)modernize the service process and make the process more effective and efficient; (ii)provide for improved safety of victims; and
 (iii)make protection orders enforceable as quickly as possible; (B)develop best practices relating to the service of protection orders through electronic communication methods;
 (C)ensure that the program developed under subparagraph (A) complies with due process requirements and any other procedures required by law or by a court; and
 (D)implement any technology necessary to carry out the program developed under subparagraph (A), such as technology to verify and track the receipt of a protection order by the intended party.
 (2)TimelineAn eligible entity that receives a grant under this section shall— (A)implement the program required under paragraph (1)(A) not later than 2 years after receiving the grant; and
 (B)carry out the program for not fewer than 3 years. (d)Diversity of recipientsThe Attorney General shall award grants under this section to eligible entities in a variety of areas and situations, including—
 (1)a State court that serves a population of not fewer than 1,000,000 individuals; (2)a State court that—
 (A)serves a State that is among the 7 States with the lowest population density in the United States; and
 (B)has a relatively low rate of successful service with respect to protection orders, as determined by the Attorney General;
 (3)a State court that— (A)serves a State that is among the 7 States with the highest population density in the United States; and
 (B)has a relatively low rate of successful service with respect to protection orders, as determined by the Attorney General;
 (4)a court that uses an integrated, statewide case management system; (5)a court that uses a standalone case management system;
 (6)a tribal court; and (7)a court that serves a culturally specific and underserved population.
							(e)Application
 (1)In generalAn eligible entity shall submit an application to the Attorney General that includes— (A)a description of the process that the eligible entity uses for service of protection orders at the time of submission of the application;
 (B)to the extent practicable, statistics relating to protection orders during the 3 calendar years preceding the date of submission of the application, including rates of—
 (i)successful service; and (ii)enforcement;
 (C)an initial list of the entities serving as the partners required under subsection (a); and (D)any other information the Attorney General may reasonably require.
 (2)No other application requiredAn eligible entity shall not be required to submit an application under section 2102 to receive a grant under this section.
 (f)Technical assistanceNotwithstanding section 40002(b)(11) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(11)), as applied under section 2106 of this part, not less than 5 percent and not more than 8 percent of the total amounts appropriated to carry out this section shall be available to the Attorney General for technical assistance relating to the purposes of this section.
						(g)Report to Attorney General
 (1)Initial reportNot later than 2 years after receiving a grant under this section, an eligible entity shall submit to the Attorney General a report that details the plan of the entity for implementation of the program under subsection (c).
							(2)Subsequent reports
 (A)In generalNot later than 1 year after implementing the program under subsection (c), and not later than 2 years thereafter, an eligible entity shall submit to the Attorney General a report that describes the program implemented under subsection (c), including with respect to—
 (i)viability; (ii)cost;
 (iii)service statistics; (iv)challenges;
 (v)analysis of the technology used to fulfill the goals of the program; (vi)analysis of any legal or due process issues resulting from the electronic service method described in subsection (c)(1)(A); and
 (vii)best practices for implementing such a program in other similarly situated locations.
 (B)Contents of final reportAn eligible entity shall include in the second report submitted under subparagraph (A) recommendations for—
 (i)future nationwide implementation of the program implemented by the eligible entity; and
 (ii)usage of electronic service, similar to the service used by the eligible entity, for other commonly used court orders, including with respect to viability and cost.
 (h)No regulations or guidelines requiredNotwithstanding section 2105, the Attorney General shall not be required to publish regulations or guidelines implementing this section.
 (i)Authorization of appropriationsIn addition to amounts otherwise made available to carry out this part, there is authorized to be appropriated to carry out this section $10,000,000 for fiscal years 2019 through 2024.
						.
